Narvaez v Sigala (2019 NY Slip Op 03342)





Narvaez v Sigala


2019 NY Slip Op 03342


Decided on May 1, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 1, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
ANGELA G. IANNACCI, JJ.


2018-09572
 (Docket No. F-3054-18)

[*1]In the Matter of Amparo Narvaez, appellant,
vJose Luis Sigala, respondent.


Amparo Narvaez, Plainview, NY, appellant pro se.

DECISION & ORDER
In a child support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Nassau County (Robin M. Kent, J.), dated June 26, 2018. The order denied the mother's objections to an order of the same court (Nadine J. Satterthwaite, S.M.), dated May 1, 2018, which dismissed her support violation petition.
ORDERED that the order dated June 26, 2018, is affirmed, without costs or disbursements.
The parties, who were never married, are the parents of a child who was born in 2008. By order dated December 1, 2009 (hereinafter the support order), the father was directed, inter alia, to pay one-half of the child's unreimbursed medical and child care expenses. In 2017, the mother filed a violation petition in Nassau County alleging that the father had not complied with those provisions of the support order. After a hearing, the Support Magistrate issued a decision dated August 31, 2017, in which she found that the mother had failed to meet her burden of demonstrating that the father had not complied with the relevant provisions of the support order. The Support Magistrate then issued an order dated September 1, 2017, dismissing the petition. The mother filed objections to the order dated September 1, 2017, which were denied.
In December 2017, the mother filed a petition in Suffolk County (hereinafter the second petition), which again alleged that the father had failed to pay one-half of the child's unreimbursed medical and child care expenses. The second petition was transferred to the Family Court, Nassau County. In an order dated May 1, 2018, the Support Magistrate dismissed the second petition, stating that the mother had engaged in forum shopping. The Family Court denied the mother's objections to that order, and the mother appeals.
We agree with the Family Court's denial of the mother's objections to the Support Magistrate's May 1, 2018, order. The mother presented nothing new in support of her second petition and, therefore, it was properly dismissed (see Matter of Svoboda v Coraci, 83 AD3d 949, 950; Matter of Fenical v Fenical, 26 AD3d 436, 437; Matter of Lacome v Marius, 4 AD3d 430; Matter of Kleiger-Brown v Brown, 306 AD2d 482, 482-483).
CHAMBERS, J.P., COHEN, DUFFY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court